EXHIBIT 2.1 STOCK PURCHASE AGREEMENT BY AND BETWEEN LINPAC USA HOLDINGS INC. AND BERRY PLASTICS CORPORATION Dated as of August 19, 2011 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; CONSTRUCTION 1 1.01 Definitions 1 1.02 Construction 1 ARTICLE II PURCHASE AND SALE OF SHARES 2 2.01 Purchase and Sale of Shares 2 2.02 Purchase Price 2 2.03 Payment of the Purchase Price 2 2.04 Purchase Price Adjustment 2 ARTICLE III CLOSING; CLOSING DELIVERIES 4 3.01 Closing 4 3.02 Deliveries by Seller 4 3.03 Deliveries by Buyer 5 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER 5 4.01 Organization; Authority; Execution and Delivery; Enforceability 5 4.02 Capitalization; Stock Ownership; No Subsidiaries 6 4.03 Consents and Approvals 6 4.04 Compliance with Law; Permits 7 4.05 Financial Statements; No Undisclosed Liabilities 7 4.06 Real Property 8 4.07 Personal Property 8 4.08 Use of Assets 9 4.09 Customers and Suppliers 9 4.10 Intellectual Property 9 4.11 Indebtedness 10 4.12 Litigation; Orders 10 4.13 Employees 10 4.14 Employee Benefit Plans 10 4.15 Employment Agreements 12 4.16 Labor Matters 12 4.17 Bank Accounts 13 4.18 Environmental Matters 13 4.19 Insurance 13 4.20 Contracts and Commitments 14 4.21 [Intentionally Omitted] 15 4.22 [Intentionally Omitted] 15 4.23 Tax Matters 15 4.24 Brokers, Finders and Investment Bankers 16 4.25 Products 16 4.26 Absence of Certain Events 16 -i- TABLE OF CONTENTS (continued) Page 4.27 Affiliate Transactions 17 4.28 [Intentionally Omitted] 17 4.29 No Other Representations 17 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 17 5.01 Organization; Authority; Execution and Delivery; Enforceability 17 5.02 Consents and Approvals 17 5.03 Litigation 18 5.04 Purchase for Investment 18 5.05 Financial Ability 18 5.06 Brokers, Finders and Investment Bankers 18 5.07 No Other Representations 18 ARTICLE VI COVENANTS 18 6.01 Conduct of Business Prior to the Closing Date 18 6.02 Best Efforts 20 6.03 Fees and Expenses 20 6.04 No Solicitation of Competing Transactions by Seller 20 6.05 Access to Information 20 6.06 Public Announcements 21 6.07 Confidentiality 21 6.08 Tax Matters 21 6.09 Employee Matters 23 6.10 No Solicitation of Employees by Buyer 25 6.11 No Inducement or Reliance 25 6.12 Release of Guarantees 26 ARTICLE VII CONDITIONS TO CLOSING 26 7.01 Conditions to Each Party's Obligations to Effect the Closing 26 7.02 Conditions to Obligations of Buyer to Effect the Closing 26 7.03 Conditions to Obligations of Seller to Effect the Closing 26 ARTICLE VIII INDEMNIFICATION 27 8.01 Seller's Agreement to Indemnify 27 8.02 Buyer's Agreement to Indemnify 27 8.03 Limitations on Indemnification 28 8.04 Buyer Insurance Policy; Remedies 29 8.05 Buyer Indemnification Claim Procedures 29 8.06 Seller Indemnification Claim Procedures 30 8.07 Survival; Time to Assert Claims 30 8.08 Equitable Relief 31 ARTICLE IX TERMINATION 31 9.01 Termination 31 9.02 Effect of Termination 31 -ii- TABLE OF CONTENTS (continued) Page ARTICLE X MISCELLANEOUS 31 10.01 Entire Agreement; Assignment 31 10.02 Modification and Waiver 31 10.03 Validity 32 10.04 Notices 32 10.05 Governing Law 32 10.06 Dispute Resolution 32 10.07 Descriptive Headings 33 10.08 Parties in Interest 33 10.09 Execution of this Agreement 33 10.10 Severability 33 10.11 Further Assurances 33 -iii- EXHIBITS Exhibit 2.03(a) Escrow Agreement Exhibit 3.02(d) FIRPTA Compliance Certificate Exhibit 3.02(h) Noncompetition and Nonsolicitation Agreement Exhibit 3.02(i) Transition Services Agreement Exhibit 3.02(l) Side Letter Exhibit 8.04 Buyer Insurance Policy SCHEDULES Schedule 1.01 Definitions Schedule 1.02 Financing Liens Schedule 3.02(g) Required Consents Schedule 4.01(b) Jurisdictions Schedule 4.01(d) Officers and Directors Schedule 4.02 Liens on Shares Schedule 4.03 Consents and Approvals Schedule 4.04 Compliance with Laws; Permits Schedule 4.05 Financial Statements Schedule 4.06(a) Real Property Schedule 4.07 Personal Property Schedule 4.09 Customers and Suppliers Schedule 4.10 Intellectual Property Schedule 4.11 Indebtedness Schedule 4.12 Litigation; Orders Schedule 4.13 Employees Schedule 4.14(a) Employee Benefit Plans Schedule 4.14(e) Qualified Plans Schedule 4.14(j) Transaction Payments Schedule 4.15 Employment Agreements Schedule 4.16 Labor Matters Schedule 4.17 Bank Accounts Schedule 4.18 Environmental Matters Schedule 4.19 Insurance Schedule 4.20 Contracts and Commitments Schedule 4.23 Tax Matters Schedule 4.24 Brokers, Finders and Investment Bankers Schedule 4.25 Products Schedule 4.27 Affiliate Transactions Schedule 6.01 Conduct of Business Prior to the Closing Date Schedule 6.09(d) Remaining Employee Benefit Plans -iv- STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “ Agreement ”) is made and entered into as of August 19, 2011, by and between BERRY PLASTICS CORPORATION , a Delaware corporation (“ Buyer ”), and LINPAC USA HOLDINGS INC. , a Delaware corporation (“ Seller ”). Buyer and Seller are sometimes referred to singularly as a “ Party ”, and together as the “ Parties ”. WHEREAS , Seller owns all of the issued and outstanding shares (the “ Shares ”) of capital stock of LINPAC Packaging Filmco, Inc . , a Delaware corporation (the “ Company ”); and WHEREAS , Buyer desires to purchase from Seller, and Seller desires to sell to Buyer, all of the Shares, upon the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE , in consideration of the foregoing and the representations, warranties, covenants, agreements and conditions set forth in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, intending to be legally bound, the Parties agree as follows: ARTICLE I DEFINITIONS; CONSTRUCTION Definitions . For purposes of this Agreement, capitalized terms and variations thereof have the meanings specified herein or in Schedule1.01 . Construction . Unless the context of this Agreement otherwise clearly requires, (a)references to the plural include the singular, and references to the singular include the plural; (b)references to any gender include the other gender; (c)the words “include,” “includes” and “including” do not limit the preceding terms or words and shall be deemed to be followed by the words “without limitation”; (d)the terms “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Agreement refer to this Agreement as a whole and not to any particular provision of this Agreement; (e)the terms “day” and “days” mean and refer to calendar day(s); and (f)the terms “year” and “years” mean and refer to calendar year(s). Unless otherwise set forth herein, references in this Agreement to (i)any document, instrument or agreement (including this Agreement) (A)include and incorporate all exhibits, schedules and other attachments thereto; (B) include all documents, instruments or agreements issued or executed in replacement thereof; and (C)mean such document, instrument or agreement, or replacement or predecessor thereto, as amended, modified or supplemented from time to time in accordance with its terms and in effect at any given time. All Article, Section, Exhibit and Schedule references herein are to Articles, Sections, Exhibits and Schedules of this Agreement, unless otherwise specified. All dollar amounts in this Agreement, including the symbol “$”, refer to U.S. dollars, unless otherwise specified. This Agreement shall not be construed as if prepared by one of the Parties, but rather according to its fair meaning as a whole, as if all Parties had prepared it. - 1- ARTICLE II purchase and SALE OF SHARES Purchase and Sale of Shares. Upon the terms and subject to the conditions of this Agreement, Buyer shall purchase from Seller, and Seller shall sell to Buyer, at the Closing, the Shares. Purchase Price. The aggregate consideration for purchase of the Shares shall be $19,150,000, subject to adjustment in accordance with Section 2.04(a) below (as adjusted, the “Initial Purchase Price”) and subject to adjustment pursuant to Section 2.04(b) below (as adjusted, the “Purchase Price”). Payment of the Purchase Price. At the Closing, Buyer shall deliver to Seller the Initial Purchase Price as follows: (a) Buyer shall deliver $200,000 (the “Escrow Amount”) by wire transfer of immediately available funds to Wells Fargo Bank, National Association (“Escrow Agent”), to be held and disbursed by the Escrow Agent in accordance with the terms of an escrow agreement in the form of Exhibit 2.03(a) (the “Escrow Agreement”); and (b) Buyer shall deliver to Seller by wire transfer of immediately available funds to an account designated in writing by Seller an amount equal to the Initial Purchase Price, less the Escrow Amount. Purchase Price Adjustment. (a) Estimated Closing Working Capital Adjustment. (i) Estimated Closing Report. No sooner than four (4) nor later than two (2) days prior to the Closing Date, Seller, at its sole expense, shall deliver to Buyer an estimated closing statement (the “Estimated Closing Statement”) setting forth in reasonable detail Seller’s good faith estimate of the Net Working Capital of the Company as of the opening of business on the Closing Date, prepared in accordance with GAAP as applied by the Company in its preparation of the Financial Statements. For the purpose of preparing the Estimated Closing Statement, Seller shall conduct a physical inventory, immediately prior to preparation of the Estimated Closing Statement, of Seller’s Inventory which shall be valued in accordance with GAAP at the lower of cost or net realizable value. Buyer and its accountants and other Representatives shall be entitled to observe such physical inventory. (ii) Closing Purchase Price Adjustment. The calculation of Net Working Capital set forth in the Estimated Closing Statement is referred to herein as the “Estimated Net Working Capital”. If the Estimated Net Working Capital is less than the Target Net Working Capital, the Initial Purchase Price shall be reduced by such difference. If the Estimated Net Working Capital is greater than the Target Net Working Capital, then the Initial Purchase Price shall be increased by such difference. -2- (b) Post-Closing Working Capital Adjustment. (i) Closing Report. No later than ninety (90) days after the Closing Date, Buyer, at its sole expense, shall deliver to Seller a closing statement (the “Proposed Closing Statement”) setting forth in reasonable detail Buyer’s proposed calculation of the Net Working Capital of the Company as of the opening of business on the Closing Date, prepared in accordance with GAAP as applied by the Company in its preparation of the Financial Statements, along with any work papers, trial balances and similar materials relating to the Proposed Closing Statement. (ii) Disputes. Seller shall have thirty (30) days after its receipt of the Proposed Closing Statement (the “Review Period”) to review the Proposed Closing Statement. If Seller disputes any items in the Proposed Closing Statement, Seller shall deliver written notice thereof (the “Objection Notice”) to Buyer within the Review Period, which written notice must specify in reasonable detail the rationale for such disagreement and the amount in dispute. If Seller fails to notify Buyer of any disputes in accordance with the aforementioned procedure, then the Proposed Closing Statement shall be final, binding, conclusive and nonappealable for all purposes of this Agreement. The Parties will attempt in good faith to reach an agreement as to any matters identified in the Objection Notice as being in dispute and the Proposed Closing Statement shall be adjusted in accordance with any written resolution by them and such resolved matters shall be final, binding, conclusive and nonappealable for all purposes of this Agreement. If the Parties are unable to resolve any such disputes within ten (10) Business Days after Buyer’s receipt of the Objection Notice, then the Parties shall retain Bennett Thrasher PC (the “Accounting Referee”) to finally and conclusively determine those matters identified in the Objection Notice that remain in dispute. The Parties shall each agree to execute an engagement letter with reasonable terms and conditions with the Accounting Referee.
